DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed see pages 9-13, filed 1/31/2022, with respect to Claims 1, 8, and 12have been fully considered but they are not persuasive. 
The applicant argues that the applied art is not understood to disclose or to suggest the foregoing features of claim 1. In particular, Suzuki does not disclose or suggest that a bias of a free layer is a bias of a spin valve and that a direction of the bias of the spin valve is opposite the direction of a static magnetic field.
The applicant notes that the examiner has indicated that an external magnetic field arrow 64 in FIG. 7 is the recited static magnetic field (Applicants note that the white arrow at the top of FIG. 7 has been mislabeled in Suzuki and the white arrow should have reference number 64 as the Examiner surmised instead of reference number 62) and that a free layer 56 in Suzuki is the recited free layer (see pages 2 and 3 of the Office Action). As one of ordinary skill in the art would observe in FIGS. 6 and 7 of Suzuki, a magnetization direction for the free layer 56 of Suzuki and the magnetic field 64 of Suzuki are in the same direction (see FIGS. 6 and 7 of Suzuki below). Therefore, Suzuki does not teach that a bias of a free layer is a bias of a spin valve and that a direction of the bias of the spin valve is opposite a direction of a static magnetic field. 
With respect to Suzuki, the applicant argues that Suzuki does not disclose or suggest that, in operation, a spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction (see, for example, paragraphs [0007] to [0009] of Applicant's specification). As one of ordinary skill in art would recognize from reading Suzuki, the intent of the external magnetic field 62 is to set the magnetization of the spin valve during fabrication of the spin valve no during operation of the spin valve. For example, paragraphs [0048] and [0049] of Suzuki recite: [0048] FIG. 7 schematically shows the direction of magnetization in each magnetic layer of the spin valve magnetoresistive film 10' shown in FIG. 6 during magnetic annealing, and FIG. 8 schematically shows the direction of magnetization in each magnetic layer after annealing. In FIG. 7, arrow 64 denotes the direction of an external magnetic field. As shown in FIG. 7, the directions of magnetizations in the pinned ferromagnetic layers 48 and 52 and in the free ferromagnetic layer 56 are parallel to the direction of the external magnetic field 64 during magnetic annealing. When the temperature of the magnetoresistive film 10' is lowered to room temperature in the presence of the external magnetic field 64, the direction of magnetization in the pinned ferromagnetic layer 48 is fixed in parallel to the direction of the external magnetic field 64, and [0049] When the external magnetic field 64 is then removed, the direction of magnetization in the pinned ferromagnetic layer 52 is fixed in antiparallel to the direction of magnetization in the pinned ferromagnetic layer 48 as shown in FIG. 8, and a leftward interlayer coupling field hi is given from the pinned ferromagnetic layer 52 to the free ferromagnetic layer 56. On the other hand, the direction of magnetization in the antiferromagnetic layer 62 at the interface between this layer 62 and the specular layer 60 is parallel to the direction of the external magnetic field 64 during magnetic annealing, so that a rightward interlayer coupling field h2 is given from the antiferromagnetic layer 62 to the free ferromagnetic layer 56. 
The applicant further argues that one of ordinary skill in the art would understand that applicant's disclosure describes how to reduce the effects of an external magnetic field in the operation of the spin valve (see, for example, paragraphs [0007] to [0009] of Applicant's specification). Therefore, Suzuki does not teach that, in operation, a spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction. 
Independent claims 8 and 12 have corresponding features to claim 1. Applicant submits that the Suzuki reference should also be withdrawn with respect to claims 8 and 12 for at least the same reasons as claim 1.
The examiner does not find the applicant’s arguments and amendments of the independent claims to be sufficient, and thus are not persuasive to overcome the prior art rejections of Claims 1, 8, and 12 in view of Suzuki because the applicant’s amendments with respect to “wherein, in operation, the spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction” because "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Furthermore, the applicant’s amendment is not clear with regard to whether or not the following limitations such as “wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the magnetoresistance element” are contingent on the claimed magnetoresistance element being in operation or if they are structural limitations with respect to what the spin valve comprises.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 12 disclose “wherein, in operation, the spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction, wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the magnetoresistance element.”
It is not clear whether or not the limitations consisting of “wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the magnetoresistance element.” are with respect to the spin-valve being in operation or if they are to be considered structural limitations of the claimed invention based on the way the limitations are arranged in the claims. Therefore, these claim limitations are considered indefinite for failing to particularly point out and distinctly claim the subject matter to be regarded as the invention.
Claims 1, 8, and 12 also disclose “wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve” however the claims fail to recite sufficient structure for providing said bias to the free layer, and it is not clear how the free layer has a bias, or how the bias of the free layer is a bias of the spin valve – such as coupling of layers disclosed in paragraph 0042 of the applicant’s specification. Therefore, these claim limitations are considered indefinite for failing to particularly point out and distinctly claim the subject matter to be regarded as the invention.
Claims 1, 8, and 12 further disclose “wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field” however the claims fail disclose what generates the bias of the spin valve and how is the static magnetic field generated or what is providing the static magnetic field – such as the back-biased or other magnet disclosed in the applicant’s specification paragraph 0027 or the ambient magnetic field present due to external magnetic sources as disclosed in paragraph 0043. Therefore, these claim limitations are considered indefinite for failing to particularly point out and distinctly claim the subject matter to be regarded as the invention.
Claims 2-7, 9-11, and 13-19 depend upon that of Claims 1, 8, and 12, and require all of the limitations of Claims 1, 8, and 12, and thus are too rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter to be regarded as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2003/0129454 A1).
Regarding Claim 1, Suzuki discloses a magnetoresistance element [item 10’, figure 6] (para. 0044), comprising: 
a first spin valve [item 10’, figure 6] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] adjacent to the pinning layer [item 26, figure 6-7] (para. 0044); 
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036;0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7].
Suzuki is considered to teach all of the structural limitations of the claim. With respect to the remaining limitations the examiner notes that "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Claim 12 is considered a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Therefore, the following limitations: “wherein, in operation, the spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction, wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the magnetoresistance element.” are considered to be conditional limitations based on the operation of the claimed spin valve as it could reasonably be sitting on a table/shelf, not in use. 
Regarding Claim 3, Suzuki discloses the magnetoresistance element of claim 1, wherein the pinned layer comprises: 
a first ferromagnetic layer [item 48, figure 6]; 
a second ferromagnetic layer [item 52, figure 6]; and 
a nonmagnetic layer [item 50, figure 6] between the first and second ferromagnetic layers [item 48+52, figure 6].
Regarding Claim 4, Suzuki discloses the magnetoresistance element of claim 1, wherein the free layer comprises a ferromagnetic layer (para. 0048).
Regarding Claim 5, Suzuki discloses the magnetoresistance element of claim 1, wherein the magnetoresistance element [item 10’, figure 6-7] is a simple spin valve (para. 0044), a double spin valve or a double-pinned spin valve.
Regarding Claim 6, Suzuki discloses the magnetoresistance element of claim 1, wherein the magnitude of the bias of the spin valve is equal to a magnitude of the static magnetic field [see figure 7 in view of figure 8].
Regarding Claim 12, Suzuki discloses a magnetic field sensor comprising: 
	at least one magnetoresistance element [item 10’, figure 6-7], the at least one magnetoresistance element [item 10’, figure 6-7] comprising a spin valve [item 10’, figure 6-7] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] (para. 0044);
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036; 0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7], wherein the spin valve [item 10’, figure 6] has a bias with a magnitude and a direction [see arrow on item 56, figure 7 via item 62, figure 6-7 – similar to item 46 which gives a bias to sensor in figure 4 – para. 0039 – which states that item 46 may formed with a PdPtMn selection to coincides with item 62 in figure 6].
Suzuki is considered to teach all of the structural limitations of the claim. With respect to the remaining limitations the examiner notes that "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Claim 12 is considered a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Therefore, the following limitations: “wherein, in operation, the spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction, wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the at least one magnetoresistance element.” are considered to be conditional limitations based on the operation of the claimed spin valve as it could reasonably be sitting on a table/shelf, not in use. 
Regarding Claim 17, Suzuki discloses the magnetic field sensor of claim 12, wherein the spin-valve is a simple spin valve [item 10’, figure 6-7] is a simple spin valve (para. 0044), a double-pinned spin valve, and a double spin valve.
Regarding Claim 18, Suzuki discloses the magnetoresistance element of claim 1/14 wherein the magnitude of the bias the spin valve is equal to a magnitude of the static magnetic field [see figure 7 in view of figure 8].
Regarding Claim 19, Suzuki discloses the magnetic field sensor of claim 12, wherein the free layer comprises a ferromagnetic layer (para. 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 8-11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0129454 A1), in view of Fermon et al. (US 2016/0359103 A1), herein referred to as Fermon.
Regarding Claim 2, Suzuki discloses the magnetoresistance element of claim 1, further comprising a biasing structure configured to apply a magnetic bias to the free layer (para. 0039).
Suzuki fails to disclose wherein the biasing structure comprises a spacer layer, a pinned layer, and a pinning layer (para. 0128). 
However, Fermon does disclose a biasing structure comprises a spacer layer, a pinned layer, and a pinning layer (para. 0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element as taught by Suzuki to include the layered biasing structure as taught by Fermon in order to advantageously provide an intra-stack magnetic bias based on the “double-pinned” arrangement as taught by Fermon.
Regarding Claim 8, Suzuki discloses a magnetoresistance element [item 10’, figure 6] (para. 0044) comprising: 
a spin valve [item 10’, figure 6] comprising: 
a pinning layer [item 26, figure 6-7] (para. 0044);
a pinned layer [item 48+50+52, figure 6-7] adjacent to the pinning layer [item 26, figure 6-7] (para. 0044); 
a spacer layer [item 54, figure 6-7] adjacent to the pinned layer [item 48+50+52, figure 6-7] (para. 0036;0045); and 
a free layer [item 56, figure 6-7] adjacent to the spacer layer [item 54, figure 6-7] and arranged [see figure 6-7] so that the spacer layer [item 54, figure 6-7] is between [see figure 6-7] the pinned layer [item 48+50+52, figure 6-7] and the free layer [item 56, figure 6-7].  
Suzuki fails to disclose a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer, wherein the first spin value is a first double-pinned spin valve.
However, Fermon does disclose a magnetoresistance element that comprises a second pinning layer [item 416, figure 4]; a second pinned layer [item 414, figure 4] adjacent to the second pinning layer [item 416, figure 4]; and a second spacer layer [item 412, figure 4] adjacent to the second pinned layer [item 414, figure 4] and the free layer [item 410, figure 4], wherein the first spin value is a first double-pinned spin valve (para. 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer, wherein the first spin value is a first double-pinned spin valve in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high temperature and high field storage conditions have a reduced effect as taught by Fermon in para. 0014.
Suzuki in view of Fermon is considered to teach all of the structural limitations of the claim. With respect to the remaining limitations the examiner notes that "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Claim 12 is considered a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Therefore, the following limitations: “wherein, in operation, the spin valve is configured to detect a changing magnetic field in an environment having a static magnetic field having a magnitude and a direction, wherein the free layer has a bias with a magnitude and a direction, wherein the bias of the free layer is a bias of the spin valve, wherein the direction of the bias of the spin valve is opposite the direction of the static magnetic field, and wherein the static magnetic field is generated external to the at least one magnetoresistance element.” are considered to be conditional limitations based on the operation of the claimed spin valve as it could reasonably be sitting on a table/shelf, not in use. 
Regarding Claim 9, Suzuki in view of Fermon disclose the magnetoresistance element of claim 8, wherein the static magnetic field is defined by a first magnetic vector and the bias of the first spin valve is defined by a second magnetic vector, wherein the sum of the first and second magnetic vectors results in system bias vector that is substantially perpendicular to a direction of maximum sensitivity of the magnetoresistance element (para. 0007 – Suzuki).  
Regarding Claim 10,  Suzuki in view of Fermon disclose the magnetoresistance element of claim 8, further comprising a second double-pinned spin valve, wherein the second pinning layer is a shared layer between the first double-pinned spin valve and the second double-pinned spin valve [see figure 17 of Fermon].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second double-pinned spin valve dual spin in order to advantageously provide a more consistent duty cycle near 50% as taught by Fermon in para. 0235.
Regarding Claim 11, Suzuki in view of Fermon discloses the magnetoresistance element of claim 8, wherein the free layer comprises a ferromagnetic layer (para. 0048 - Suzuki).
Regarding Claim 13, Suzuki discloses the magnetic field sensor of claim 14.
Suzuki fails to disclose wherein a pinning layer is a first pinning layer, a pinned layer is a first pinned layer and a spacer layer is a first spacer layer, and wherein the first spin valve further comprises: a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer.  
However, Fermon does disclose a magnetoresistance element that comprises a second pinning layer [item 416, figure 4]; a second pinned layer [item 414, figure 4] adjacent to the second pinning layer [item 416, figure 4]; and a second spacer layer [item 412, figure 4] adjacent to the second pinned layer [item 414, figure 4] and the free layer [item 410, figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element of Suzuki to include a second pinning layer; a second pinned layer adjacent to the second pinning layer; and a second spacer layer adjacent to the second pinned layer and the free layer in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high temperature and high field storage conditions have a reduced effect as taught by Fermon in para. 0014.
Regarding Claim 14, Suzuki discloses the magnetic field sensor of claim 12.
Suzuki fails to disclose wherein the spin-valve is a double-pinned spin valve.
 However, Fermon does disclose wherein the at least one magnetoresistance element is a double-pinned spin valve [see figure 4 – Fermon].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element so that wherein it is a double-pinned spin valve in order to advantageously provide a magnetoresistance element with an improved magnetic symmetry for which linearity irregularities are reduced, hysteresis behavior is strongly reduced, and for which high temperature and high field storage conditions have a reduced effect as taught by Fermon in para. 0014.
Regarding Claim 16, Suzuki discloses the magnetic field sensor of claim 12.
Suzuki fails to disclose wherein the at least one magnetoresistance element comprises a plurality of magnetoresistance elements arranged in a bridge configuration.  
However, Fermon does disclose wherein the at least one magnetoresistance element comprises a plurality of magnetoresistance elements arranged in a bridge configuration (para. 0007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the magnetoresistance element to include a plurality of magnetoresistance elements arranged in a bridge configuration in order to advantageously provide a magnetoresistance element wherein in each bridge branch the equivalent magnetoresistance resistance materials are used and differ from each other only in their shape or magnetic orientation. By this arrangement, a temperature independence of the output signal is achieved because the temperature-dependent change in resistance in each bridge branch is identical, and thus a temperature-induced change does not affect a sensor signal.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2003/0129454 A1).
Regarding Claims 7/15, the references cited on PTO-892 form, alone or in combination form fails to disclose the magnetoresistance element of claims 1/12 wherein an axis of maximum sensitivity of the magnetoresistance element is positioned to detect the changing magnetic field (para. 0008-0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to position the magnetoresistance element in a magnetic head with the axis of maximum sensitivity facing the changing magnetic field for the purpose of detecting magnetic field changes with high accuracy whether that be a parallel or anti-parallel axis as taught by Suzuki. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetoresistance/magnetoresistive elements and sensors (AMR GMR TMR, etc.) for detecting changes in a magnetic field.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858